DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments filed August 3, 2021 overcome the previous claim objections and rejections under 35 U.S.C. 112(b), and are persuasive in regards to Fujiwara et al. not teaching the new limitation for component (C). However, a new art ground of rejection is made in view of Takahashi et al. JP 02-235919.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 16-22, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (US 2012/0328858) in view of Takahashi et al. (JP 02-235919 using the translation of the abstract filed November 6, 2019 for the citations below).
Regarding claim 16: Fujiwara et al. teaches an epoxy resin composition (para. 64). The limitation “for fiber reinforced composite materials” is intended use and carries little patentable weight. Fujiwara et al. also discloses a dicyandiamide (para. 80), a polyisocyanate compound (para. 80), toluene bis(dimethylurea) (para. 85), which is a urea compound represented by claimed formula (1) where R1 is methyl, R2 is dimethylurea, R3 and R4 are methyl. Also disclosed is an imidazole (para. 83).
While the prior art does not explicitly teach that all of these curing agents and curing accelerators can be used at the same time, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition to be used for the very same purpose (MPEP 2144.06).  At the time of the invention a person having ordinary skill in the art would have found it obvious to use both the disclosed curing agents and both disclosed 
Fujiwara et al. does not teach the amount of component (C).  However, Takahashi et al. teaches 1-10 parts by weight of a polyisocyanate compound per 100 parts by weight of an epoxy resin (abstract). Fujiwara et al. and Takahashi et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy resin compositions.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the amount of polyisocyanate of Takahashi et al. in the composition of Fujiwara et al. and would have been motivated to do so in order to affect the amount of crosslinking in the final cured product.
Regarding claim 17: Fujiwara et al. teaches a phosphine compound (para. 174).
Regarding claim 18: Fujiwara et al. teaches 3 parts of the phosphine compound per 100 parts of the epoxy resin component (Table 1, Reference example 11).
Regarding claim 19: Fujiwara et al. teaches toluene bis(dimethylurea) (para. 85), which encompasses all isomers of the compound.  While it is not explicitly specified if the toluene bis(dimethylurea) used in Fujiwara et al. is the claimed 2,4-bis(3,3-dimethylureido) toluene, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  In this case, it is possible that a different isomer than claimed is used, but the function of the compound acting as a curing catalyst is disclosed by the prior art.  
Regarding claim 20: Fujiwara et al. teaches 1.5-3 parts by mass of the urea compound per 100 parts of the epoxy component (para. 86). 
Regarding claim 21: Fujiwara et al. teaches a sheet molding compound comprising the epoxy resin composition and a reinforcing fiber (para. 87).
Regarding claim 22: Fujiwara et al. teaches carbon fiber (para. 96).
Regarding claim 30: Fujiwara et al. teaches a cured composite (para. 137). 

Claims 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (US 2012/0328858) in view of Taketa et al. (US 2010/0178495) and Takahashi et al. (JP 02-235919 using the translation of the abstract filed November 6, 2019 for the citations below).
Regarding claim 23: Fujiwara et al. teaches a sheet molding compound (para. 87) comprising a bundle-shaped aggregates of discontinuous reinforcing fibers (para. 98) and an epoxy resin (para. 64), a dicyandiamide (para. 80), and a polyisocyanate compound (para. 80). 
Fujiwara et al. does not teach the amount of component (C).  However, Takahashi et al. teaches 1-10 parts by weight of a polyisocyanate compound per 100 parts by weight of an epoxy resin (abstract). At the time of the invention a person having ordinary skill in the art would have found it obvious to use the amount of polyisocyanate of Takahashi et al. in the composition of Fujiwara et al. and would have been motivated to do so in order to affect the amount of crosslinking in the final cured product.
Fujiwara et al. does not teach the acute angles of the plane of ends of the fibers compared to the alignment direction. However, Taketa et al. teaches that the angles are 2-30 degrees (para. 29).  Fujiwara et al. and Taketa et al. are analogous art since they are both concerned with the same field of endeavor, namely reinforced molded epoxy 
While Fujiwara et al. does not teach the half-width of the heat flow curve being between 15 and 50 °C, mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II). In this case, the same components are used in Fujiwara et al. as are claimed in the composition. A chemical composition and tis properties are inseparable (MPEP 2112.01 II).
Regarding claim 24: Fujiwara et al. teaches toluene bis(dimethylurea) (para. 85), which is a urea compound represented by claimed formula (1) where R1 is methyl, R2 is dimethylurea, R3 and R4 are methyl. Also disclosed is an imidazole (para. 83).
Regarding claim 25: Fujiwara et al. teaches a phosphine compound (para. 174).
Regarding claim 26: Fujiwara et al. teaches 3 parts of the phosphine compound per 100 parts of the epoxy resin component (Table 1, Reference example 11).
Regarding claim 27: Fujiwara et al. teaches toluene bis(dimethylurea) (para. 85), which encompasses all isomers of the compound.  While it is not explicitly specified if the toluene bis(dimethylurea) used in Fujiwara et al. is the claimed 2,4-bis(3,3-dimethylureido) toluene, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  In this case, it is possible that a different isomer than claimed is used, but the function of the compound acting as a curing catalyst is disclosed by the prior art.  
Regarding claim 28: Fujiwara et al. teaches 1.5-3 parts by mass of the urea compound per 100 parts of the epoxy component (para. 86). 
Regarding claim 29: Fujiwara et al. teaches carbon fiber (para. 96).

Claims 16 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (U.S. Pat. 8,673,108) in view of Takahashi et al. (JP 02-235919 using the translation of the abstract filed November 6, 2019 for the citations below).
Regarding claim 16 and 31: Liang et al. teaches an epoxy resin composition (examples). The limitation “for fiber reinforced composite materials” is intended use and carries little patentable weight. The composition comprises an epoxy resin in an amount of 9.90 wt% (col. 22, lines 60-67, example 10) a dicyandiamide (example 10), a polyisocyanate (col. 4 lines 1-25), 1,1-dimethyl-3-phenylurea (col. 22 lines 55-60), which is the urea compound claimed where R1 and R2 are hydrogen, and R3 and R4 are methyl in an amount of 0.5 wt. %, which is 5.05 parts of component (C) relative to 100 parts of an epoxy resin. Fujiwara et al. also teaches an imidazole compound (col. 7 lines 50-55).
Liang et al. does not teach the amount of component (C). However, Takahashi et al. teaches 1-10 parts by weight of a polyisocyanate compound per 100 parts by weight of an epoxy resin (abstract). Liang et al. and Takahashi et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy resin compositions.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the amount of polyisocyanate of Takahashi et al. in the composition of Liang et al. and would have been motivated to do so in order to affect the amount of crosslinking in the final cured product.

Claims 23, 24, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (U.S. Pat. 8,673,108) in view of Taketa et al. (US 2010/0178495) and Takahashi et al. (JP 02-235919 using the translation of the abstract filed November 6, 2019 for the citations below).
Regarding claims 23, 24 and 32: Liang et al. teaches an epoxy resin composition (examples). The composition comprises an epoxy resin in an amount of 9.90 wt% (col. 22, lines 60-67, example 10) a dicyandiamide (example 10), a polyisocyanate (col. 4 lines 1-25), 1,1-dimethyl-3-phenylurea (col. 22 lines 55-60), which is the urea compound claimed where R1 and R2 are hydrogen, and R3 and R4 are methyl in an amount of 0.5 wt. %, which is 5.05 parts of component (C) relative to 100 parts of an epoxy resin. Fujiwara et al. also teaches an imidazole compound (col. 7 lines 50-55).
Liang et al. does not teach the amount of component (C). However, Takahashi et al. teaches 1-10 parts by weight of a polyisocyanate compound per 100 parts by weight of an epoxy resin (abstract). At the time of the invention a person having ordinary skill in the art would have found it obvious to use the amount of polyisocyanate of Takahashi et al. in the composition of Liang et al. and would have been motivated to do so in order to affect the amount of crosslinking in the final cured product.
Liang et al. does not teach the acute angles of the plane of ends of the fibers compared to the alignment direction. However, Taketa et al. teaches that the angles are 2-30 degrees (para. 29).  Liang et al. and Taketa et al. are analogous art since they are both concerned with the same field of endeavor, namely reinforced molded epoxy resin sheets. At the time of the invention a person having ordinary skill in the art would have found it obvious to use the acute angles described in Taketa et al. in the sheet of Liang et al. and would have been motivated to do so for high strength, as evidenced by Taketa et al. (para. 195).
While Liang et al. does not teach the half-width of the heat flow curve being between 15 and 50 °C, mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II). In this case, the same components are used in Liang et al. as are claimed in the composition. A chemical composition and tis properties are inseparable (MPEP 2112.01 II).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767